The opinion of the court was delivered by
Barrett, J.
This case falls within s. 13, c. 20, Gen. Sts. It provides for the support of “ any transient person suddenly taken sick or lame, -or otherwise disabled and confined at any house in any town, and in need of relief.” The person, Mrs. Gray, answered literally to this character and condition at the house of Erasmus Harris, in Danville ; and he did what is provided to be done in that section, in order to render it the duty of Danville to provide for her support in relief of himself; and the town of Danville did what was required by that section in that behalf in order to render Sheffield liable to reimburse the expense incurred by Danville in the support of Mrs. Gray, in case Mrs. Gray was not of sufficient ability to defray the expense of the support rendered her, with the contingent charges. The liability of the town of Sheffield depends on the determination of the question, whether she was of sufficient ability to defray that expense, with said charges. This matter of ability, in the case of a married woman, is not confined to her own pecuniary ability, but embraces *248the ability of her husband, whenever he is liable for the support rendered her. In case he should be of sufficient ability to answer to and discharge such liability, in other words, if the expense and charges for the support rendered to his wife under that section of the statute could be collected out of him, it would answer the expression of the statute as to the being “ of sufficient ability ” of the person upon whom the support and charges had been expended ; and the town rendering the support could not enforce the claim for such support and charges against the town in which the person supported had a legal settlement under the pauper laws.
It may be remarked, that that section of the statute does not make the pecuniary condition of Mrs. Gray an clement in the ground upon which the duty of the town rests to furnish support in her case. If physically disabled and confined at any house in any town, and in need of relief, the person is the subject for relief and support under that section of the statute. The overseer of the poor is bound, on the required notice, to provide relief and support, and in default, the town becomes liable to the person at whose house the disabled person is confined and supported. He may look to such town for his pay, whoever may be responsible to such town to reimburse the expense and charges. The matter of the ability of the person helped to make such reimbursement comes into the case, as between the two towns, after the support and relief have been rendered. So, in this case, whether the plaintiff town may recover against the defendant town would, as before said, depend on the sufficient ability, as above explained, of Mrs. Gray or her husband to defray said expense and charges. In addition to what has already been said in the same direction, it is now remarked, that persons of sufficient ability to pay for the relief and support contemplated by the statute, may be in need of that relief and support. This is implied by the very terms and provisions of the statute. Persons of ample ability to pay may fall suddenly sick, or be injured and become helpless, and unable to command their resources, or procure for themselves what may be needed by way of relief arid support. The statute designs to have such relief and support furnished in such cases, irrespective of resources and means, leaving them to be looked *249after by the town after having done what the statute requires in furnishing needed relief and support.
This view seems not to have been entertaiued by the court in the charge to the jury, and the view presented was, that, in order to render Mrs. Gray chargeable to Danville, she must have been a pauper in respect to property and ability to pay for needed relief and support, and unless chargeable for that reason to Dan-ville, that town would have no right of claim against Sheffield.
As before intimated, the question, as the case stood upon the evidence, should have been submitted to the jury, whether, out of the property of Mrs. Gray or her husband, the town of Danville, by the means available under the law, could have collected the sum expended on account of Mrs. Gray. Upon the evidence, it is not seen how the note in question could have been reached by the town of Danville in any suit that could have been brought. Mrs. Gray, being a married woman, could not have been sued. The note was treated as her separate property, and subject to her disposal. So it would not constitute the “sufficient ability ” of the statute to leave Danville to that as the resource for getting-back what it had paid out on her account. As nothing was known in respect to it by Erasmus Harris or the town while the relief and support were being given, it did not constitute an element in determining- the question whether she needed relief. If the facts had been known by Harris and the town just as they are shown by the evidence, the duty of rendering ,relief and support would have rested on the town, because that note was not at that time available by Mrs. Gray as a resource for helping herself to what she needed.
Without being more specific or explicit in remarking on the charge and view upon which the case was submitted to the jury, the view in which this court thinks it should be submitted is sufficiently expressed in wliat has now been said.
Judgment reversed, and case remanded.